Case 20-10343-LSS Doc5651 Filed 07/21/21 Page1of2

FILED

2021 JUL 21 AM 8: 36
Honorable Judge Silverstien DANK ROSEY pone Sune 12, 2021
824 North Market Street STRICT OF DELAWA?
Wilmington, De, 19801

Ke: Boy Scout Abuse UCase

Uear monoraple Juage,
I was an eleven year old boy when I joined the Boy Scouts. Within
WCUKS UL JULY, 1 was suiyicu UUL 1U1 spouial lavul »S. ‘Luci a 1cw WEEKS altel

that the abuse started.

 

lhe Scout Master would visit my mother and urge me to come to
meetings. I felt forced to go.

When I found out this is what gay men- do, I was afraid and scared
someone would find out. vy was gay, (my dad's brother). My
dad said terrible things about him, what a pervert and monster he was, and
how he hated him for being gay.

Was I now gay? How could I tell my dad or my mom. I was so ashamed
of myself, how could I have let this happen.

I did not speak about this for 42 years, in 2008 I told my brother
about what happened, he was now a lawyer, he wanted me to file a complaint
against the Boy Scouts, then maybe a law suit, but | just could not do it.

| have abused alcohol tor many years, 1t destroyed my marriage, then
divorce. Many times I wanted to kill myself. I thought I was worthless.
 

Case 20-10343-LSS Doc5651 Filed 07/21/21 Page 2of2

I have flashbacks and nightmares about what happened. I wake up three
to four times a week with these nightmares. I don't want to go back to sleep,

the only restful sleep I get is by taking sleeping pills. Was this my fault for
not saying no.

I have had anger issues for many years. My family and children have
suffered because of this. How do I tell my children? My 2 sons don't speak to
me. | was divorced in 2002.

| hese people need to be punished. | did not deserve this, my tamily did
not deserve this.

Thank you for listening.

 

 
